PETER WAGNER V. FEDERAL HOME LOAN






NO. 07-09-0246-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

SEPTEMBER 10, 2009
______________________________

PETER D. WAGNER, APPELLANT

V.

FEDERAL HOME LOAN MORTGAGE CORPORATION, APPELLEE
_________________________________

FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY;

NO. 09-0640-CC4; HONORABLE JOHN MCMASTER, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          On June 5, 2009, appellant, Peter D. Wagner, filed his notice of appeal.   By letter
dated June 8, Wagner was informed by the trial court clerk, as to the costs for the
preparation of the clerk’s record.  On July 24, Wagner was informed of the transfer of his
case from the Third Court of Appeals to the Seventh Court of Appeals and informed that
all future correspondence was to be addressed to the Seventh Court of Appeals.  On
August 12, Wagner was informed by this court of his continuing failure to make
arrangements for the preparation of the clerk’s record as well as his failure to request the
reporter’s record.  On that date, Wagner was given the opportunity to pay or make
arrangements for the preparation of the clerk’s record, Tex. R. App. P. 37.3(b), as well as
pay or make arrangements for the preparation of the reporter’s record, Tex. R. App. P.
37.3(c).  Wagner was informed that failure to make the appropriate arrangements by
September 1, 2009, could result in the dismissal of his appeal for want of prosecution. 
Tex. R. App. P. 37.3(b).
           As of this date, the Court has not received any response from Wagner.  Accordingly,
this appeal is dismissed.  Tex. R. App. P. 42.3.
 
                                                                           Mackey K. Hancock
                                                                                      Justice